

115 S173 IS: To require the United States Postal Service to designate a single, unique ZIP code for particular communities.
U.S. Senate
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 173IN THE SENATE OF THE UNITED STATESJanuary 17, 2017Mr. Rubio (for himself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the United States Postal Service to designate a single, unique ZIP code for particular
			 communities.
	
 1.ZIP CodesNot later than September 30, 2017, the United States Postal Service shall designate a single, unique ZIP code for, as nearly as practicable, each of the following communities:
 (1)Ocoee, Florida. (2)Miami Lakes, Florida.